        Case 7:14-mc-00456 Document 9 Filed on 01/13/21 in TXSD Page 1 of 1
                                                                                                               United States District Court
                                                                                                                  Southern District of Texas

                                                                                                                     ENTERED
                                                                                                                   January 13, 2021
                                    UNITED STATES DISTRICT COURT
                                                                                                                  Nathan Ochsner, Clerk
                                     SOUTHERN DISTRICT OF TEXAS
                                         MCALLEN DIVISION


JOSE DE JESUS CANO                                              §
                                                                §
VS.                                                             §
                                                                § MISC. ACTION NO. M-14-456
WILLIAM STEPHENS                                                §
                                                                §


                    ORDER ADOPTING REPORT AND RECOMMENDATION
         Pending before the Court is Petitioner Jose De Jesus Sosa’s Petition for Writ of Habeas
Corpus Pursuant to 28 U.S.C. § 2254, which had been referred to the Magistrate Court for a
report and recommendation. On October 7, 2020, the Magistrate Court issued the Report and
Recommendation, recommending that Petitioner’s § 2254 habeas petition be denied, that
Petitioner be denied a certificate of appealability, and that this action be dismissed. The time for
filing objections has passed and no objections have been filed.
         Pursuant to Federal Rule of Civil Procedure 72(b), the Court has reviewed the Report and
Recommendation for clear error.1 Finding no clear error, the Court adopts the Report and
Recommendation in its entirety. Accordingly, it is hereby ORDERED that Petitioner’s Petition
for Writ of Habeas Corpus Pursuant to § 2254 is DENIED, that Petitioner is denied a certificate
of appealability, and that this action is DISMISSED.
         IT IS SO ORDERED.
         DONE at McAllen, Texas, this 13th day of January, 2021.


                                                                ___________________________________
                                                                Micaela Alvarez
                                                                United States District Judge

1
  As noted by the Fifth Circuit, “[t]he advisory committee’s note to Rule 72(b) states that, ‘[w]hen no timely objection is filed,
the [district] court need only satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.’” Douglas v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996) (quoting FED. R. CIV. P. 72(b)
advisory committee’s note (1983)) superceded by statute on other grounds by 28 U.S.C. § 636(b)(1), as stated in ACS Recovery
Servs., Inc. v. Griffin, No. 11-40446, 2012 WL 1071216, at *7 n.5 (5th Cir. Apr. 2, 2012).




1/1
